—Appeal by defendant from a judgment of the Supreme Court, Kings County (Alfano, J.), rendered March 18, 1982, convicting him of burglary in the third degree, possession of burglar’s tools, and attempted petit larceny, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Under the circumstances of this case, it cannot be said that the trial court abused its discretion in denying defendant’s motion for the assignment of new counsel, as the application was made just prior to the commencement of a Sandoval hearing and no valid reasons were given in support thereof (see, People v Tineo, 64 NY2d 531; People v Leach, 108 AD2d 871). Moreover, defendant’s assigned counsel provided him with effective assistance (see, People v Baldi, 54 NY2d 137). Mangano, J. P., Bracken, O’Connor and Weinstein, JJ., concur.